 1                                 UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF CALIFORNIA
 2

 3
      INVENTORS ROW INC.,                                No. 2:17-cv-02387-WBS-EFB
 4
                         Plaintiff,
 5                                                       AGREED PROTECTIVE ORDER
              v.
 6
      PAULA BLANKENSHIP DBA
 7    NODPOD; and DOES 1-5,
 8                       Defendants.
 9

10
     1.     PURPOSES AND LIMITATIONS
11
            Disclosure and discovery activity in this action are likely to involve production of
12
     confidential, proprietary, or private information for which special protection from public
13
     disclosure and from use for any purpose other than prosecuting this litigation may be warranted.
14
     Accordingly, the parties hereby stipulate to and petition the court to enter the following
15
     Stipulated Protective Order. The parties acknowledge that this Order does not confer blanket
16
     protections on all disclosures or responses to discovery and that the protection it affords from
17
     public disclosure and use extends only to the limited information or items that are entitled to
18
     confidential treatment under the applicable legal principles. The parties further acknowledge, as
19
     set forth in Section 12.3, below, that this Stipulated Protective Order does not entitle them to file
20
     confidential information under seal; Civil Local Rule 141 sets forth the procedures that must be
21
     followed and the standards that will be applied when a party seeks permission from the court to
22
     file material under seal. Existing issues in the exchange of discovery necessitate the entry of a
23
     formal Order so as to provide a mechanism to challenge designations of CONFIDENTIAL and
24
     to obtain judicial intervention should a challenge not be resolvable between the parties.
25
     2.     DEFINITIONS
26
     2.1    Challenging Party: a Party or Non-Party that challenges the designation of information
27
     or items under this Order.
28
                                                        1
                                          AGREED PROTECTIVE ORDER
 1           2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is
 2   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule
 3   of Civil Procedure 26(c).
 4           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as
 5   well as their support staff).
 6           2.4     Designating Party: a Party or Non-Party that designates information or items that
 7   it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
 8           2.5     Disclosure or Discovery Material: all items or information, regardless of the
 9   medium or manner in which it is generated, stored, or maintained (including, among other things,
10   testimony, transcripts, and tangible things), that are produced or generated in disclosures or
11   responses to discovery in this matter.
12           2.6     Expert: a person with specialized knowledge or experience in a matter pertinent
13   to the litigation who has been retained by a Party or its counsel to serve as an expert witness or as
14   a consultant in this action.
15           2.7     House Counsel: attorneys who are employees of a party to this action. House
16   Counsel does not include Outside Counsel of Record or any other outside counsel.
17           2.8     Non-Party: any natural person, partnership, corporation, association, or other
18   legal entity not named as a Party to this action.
19           2.9     Outside Counsel of Record: attorneys who are not employees of a party to this
20   action but are retained to represent or advise a party to this action and have appeared in this
21   action on behalf of that party or are affiliated with a law firm which has appeared on behalf of
22   that party.
23           2.10    Party: any party to this action, including all of its officers, directors, employees,
24   consultants, retained experts, and Outside Counsel of Record (and their support staffs).
25           2.11    Producing Party: a Party or Non-Party that produces Disclosure or Discovery
26   Material in this action.
            2.12 Professional Vendors: persons or entities that provide litigation support services
27

28   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and
                                                         2
                                          AGREED PROTECTIVE ORDER
 1   organizing, storing, or retrieving data in any form or medium) and their employees and
 2   subcontractors.
 3
             2.13 Protected Material: any Disclosure or Discovery Material that falls within the
 4
     following categories and which is marked ‘CONFIDENTIAL” by the Producing Party:
 5
                    a.    Non-public financial information that would place the disclosing Party at a
 6

 7                        competitive disadvantage should it be revealed to competitors,

 8                  b.    Non-public sales data that would place the disclosing Party at a competitive

 9                        disadvantage should it be revealed to competitors, and
10
                    c.    Customer names and contact information to protect the right to privacy of
11
                          consumers.
12

13           2.14    Receiving Party: a Party that receives Disclosure or Discovery Material from a

14   Producing Party.

15   3.      SCOPE

16           The protections conferred by this Stipulation and Order cover not only Protected Material

17   (as defined above), but also (1) any information copied or extracted from Protected Material; (2)

18   all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

19   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

20   However, the protections conferred by this Stipulation and Order do not cover the following

21   information: (a) any information that is in the public domain at the time of disclosure to a

22   Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as

23   a result of publication not involving a violation of this Order, including becoming part of the

24   public record through trial or otherwise; and (b) any information known to the Receiving Party

25   prior to the disclosure or obtained by the Receiving Party after the disclosure from a source who

26   obtained the information lawfully and under no obligation of confidentiality to the Designating

27   Party. Any use of Protected Material at trial shall be governed by a separate agreement or order.

28   /////
                                                       3
                                         AGREED PROTECTIVE ORDER
 1   4.      DURATION
 2           Even after final disposition of this litigation, the confidentiality obligations imposed by
 3   this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court
 4   order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all
 5   claims and defenses in this action, with or without prejudice; and (2) final judgment herein after
 6   the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this
 7   action, including the time limits for filing any motions or applications for extension of time
 8   pursuant to applicable law.
 9   5.      DESIGNATING PROTECTED MATERIAL
10           5.1    Exercise of Restraint and Care in Designating Material for Protection. Each Party
11   or Non-Party that designates information or items for protection under this Order must take care
12   to limit any such designation to specific material that qualifies under the appropriate standards.
13   The Designating Party must designate for protection only those parts of material, documents,
14   items, or oral or written communications that qualify – so that other portions of the material,
15   documents, items, or communications for which protection is not warranted are not swept
16   unjustifiably within the ambit of this Order.
17           Mass, indiscriminate, or routinized designations are prohibited. Designations that are
18   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
19   unnecessarily encumber or retard the case development process or to impose unnecessary
20   expenses and burdens on other parties) expose the Designating Party to sanctions.
21   If it comes to a Designating Party’s attention that information or items that it designated for
22   protection do not qualify for protection, that Designating Party must promptly notify all other
23   Parties that it is withdrawing the mistaken designation.
24           5.2    Manner and Timing of Designations. Except as otherwise provided in this Order
25   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,
26   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so
27   designated before the material is disclosed or produced.
28   /////
                                                        4
                                          AGREED PROTECTIVE ORDER
 1          Designation in conformity with this Order requires:
 2                (a) for information in documentary form (e.g., paper or electronic documents, but
 3   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing
 4   Party affix the legend “CONFIDENTIAL” to each page that contains protected material. If only
 5   a portion or portions of the material on a page qualifies for protection, the Producing Party also
 6   must clearly identify the protected portion(s) (e.g., by making appropriate markings in the
 7   margins). A Party or Non-Party that makes original documents or materials available for
 8   inspection need not designate them for protection until after the inspecting Party has indicated
 9   which material it would like copied and produced. During the inspection and before the
10   designation, all of the material made available for inspection shall be deemed
11   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants copied and
12   produced, the Producing Party must determine which documents, or portions thereof, qualify for
13   protection under this Order. Then, before producing the specified documents, the Producing
14   Party must affix the “CONFIDENTIAL” legend to each page that contains Protected Material. If
15   only a portion or portions of the material on a page qualifies for protection, the Producing Party
16   also must clearly identify the protected portion(s) (e.g., by making appropriate markings in the
17   margins).
18                (b) for testimony given in deposition or in other pretrial or trial proceedings, that the
19   Designating Party identify on the record, before the close of the deposition, hearing, or other
20   proceeding, all protected testimony.
21                (c) for information produced in some form other than documentary and for any other
22   tangible items, that the Producing Party affix in a prominent place on the exterior of the
23   container or containers in which the information or item is stored the legend
24   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,
25   the Producing Party, to the extent practicable, shall identify the protected portion(s).
26          5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
27   designate qualified information or items does not, standing alone, waive the Designating Party’s
28   right to secure protection under this Order for such material. Upon timely correction of a
                                                          5
                                           AGREED PROTECTIVE ORDER
 1   designation, the Receiving Party must make reasonable efforts to assure that the material is
 2   treated in accordance with the provisions of this Order.
 3   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
 4          6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of
 5   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
 6   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
 7   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to
 8   challenge a confidentiality designation by electing not to mount a challenge promptly after the
 9   original designation is disclosed.
10          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution
11   process by providing written notice of each designation it is challenging and describing the basis
12   for each challenge. To avoid ambiguity as to whether a challenge has been made, the written
13   notice must recite that the challenge to confidentiality is being made in accordance with this
14   specific paragraph of the Protective Order. The parties shall attempt to resolve each challenge in
15   good faith and must begin the process by conferring directly (in voice to voice dialogue; other
16   forms of communication are not sufficient) within 14 days of the date of service of notice. In
17   conferring, the Challenging Party must explain the basis for its belief that the confidentiality
18   designation was not proper and must give the Designating Party an opportunity to review the
19   designated material, to reconsider the circumstances, and, if no change in designation is offered,
20   to explain the basis for the chosen designation. A Challenging Party may proceed to the next
21   stage of the challenge process only if it has engaged in this meet and confer process first or
22   establishes that the Designating Party is unwilling to participate in the meet and confer process in
23   a timely manner.
24          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court
25   intervention, the Designating Party shall file and serve a motion to retain confidentiality within
26   21 days of the initial notice of challenge or within 14 days of the parties agreeing that the meet
27   and confer process will not resolve their dispute, whichever is earlier. Each such motion must be
28   accompanied by a competent declaration affirming that the movant has complied with the meet
                                                         6
                                          AGREED PROTECTIVE ORDER
 1   and confer requirements imposed in the preceding paragraph. Failure by the Designating Party to
 2   make such a motion including the required declaration within 21 days (or 14 days, if applicable)
 3   shall automatically waive the confidentiality designation for each challenged designation. In
 4   addition, the Challenging Party may file a motion challenging a confidentiality designation at
 5   any time if there is good cause for doing so, including a challenge to the designation of a
 6   deposition transcript or any portions thereof. Any motion brought pursuant to this provision must
 7   be accompanied by a competent declaration affirming that the movant has complied with the
 8   meet and confer requirements imposed by the preceding paragraph.
 9          The burden of persuasion in any such challenge proceeding shall be on the Designating
10   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose
11   unnecessary expenses and burdens on other parties) may expose the Challenging Party to
12   sanctions. Unless the Designating Party has waived the confidentiality designation by failing to
13   file a motion to retain confidentiality as described above, all parties shall continue to afford the
14   material in question the level of protection to which it is entitled under the Producing Party’s
15   designation until the court rules on the challenge.
16   7.     ACCESS TO AND USE OF PROTECTED MATERIAL
17          7.1      Basic Principles. A Receiving Party may use Protected Material that is disclosed
18   or produced by another Party or by a Non-Party in connection with this case only for
19   prosecuting, defending, or attempting to settle this litigation. Such Protected Material may be
20   disclosed only to the categories of persons and under the conditions described in this Order.
21   When the litigation has been terminated, a Receiving Party must comply with the provisions of
22   section 13 below (FINAL DISPOSITION).
23          Protected Material must be stored and maintained by a Receiving Party at a location and
24   in a secure manner that ensures that access is limited to the persons authorized under this Order.
25          7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
26   ordered by the court or permitted in writing by the Designating Party, a Receiving Party may
27   disclose any information or item designated “CONFIDENTIAL” only to:
28                (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
                                                           7
                                          AGREED PROTECTIVE ORDER
 1   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the
 2   information for this litigation and who have signed the “Acknowledgment and Agreement to Be
 3   Bound” that is attached hereto as Exhibit A;
 4              (b) the officers, directors, and employees (including House Counsel) of the
 5   Receiving Party to whom disclosure is reasonably necessary for this litigation and who have
 6   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 7              (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
 8   reasonably necessary for this litigation and who have signed the “Acknowledgment and
 9   Agreement to Be Bound” (Exhibit A);
10              (d) the court and its personnel;
11              (e) court reporters and their staff, professional jury or trial consultants, mock jurors,
12   and Professional Vendors to whom disclosure is reasonably necessary for this litigation and who
13   have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
14              (f) during their depositions, witnesses in the action to whom disclosure is reasonably
15   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
16   A), unless otherwise agreed by the Designating Party or ordered by the court. Pages of
17   transcribed deposition testimony or exhibits to depositions that reveal Protected Material must be
18   separately bound by the court reporter and may not be disclosed to anyone except as permitted
19   under this Stipulated Protective Order.
20              (g) the author or recipient of a document containing the information or a custodian or
21   other person who otherwise possessed or knew the information.
22   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
23          LITIGATION
24          If a Party is served with a subpoena or a court order issued in other litigation that compels
25   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that
26   Party must:
27              (a) promptly notify in writing the Designating Party. Such notification shall include a
28   copy of the subpoena or court order;
                                                        8
                                         AGREED PROTECTIVE ORDER
 1              (b) promptly notify in writing the party who caused the subpoena or order to issue in
 2   the other litigation that some or all of the material covered by the subpoena or order is subject to
 3   this Protective Order. Such notification shall include a copy of this Stipulated Protective Order;
 4   and
 5              (c) cooperate with respect to all reasonable procedures sought to be pursued by the
 6   Designating Party whose Protected Material may be affected.
 7          If the Designating Party timely seeks a protective order, the Party served with the
 8   subpoena or court order shall not produce any information designated in this action as
 9   “CONFIDENTIAL” before a determination by the court from which the subpoena or order
10   issued, unless the Party has obtained the Designating Party’s permission. The Designating Party
11   shall bear the burden and expense of seeking protection in that court of its confidential material –
12   and nothing in these provisions should be construed as authorizing or encouraging a Receiving
13   Party in this action to disobey a lawful directive from another court.
14   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
15          LITIGATION
16              (a) The terms of this Order are applicable to information produced by a Non-Party in
17   this action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in
18   connection with this litigation is protected by the remedies and relief provided by this Order.
19   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking
20   additional protections.
21              (b) In the event that a Party is required, by a valid discovery request, to produce a
22   Non-Party’s confidential information in its possession, and the Party is subject to an agreement
23   with the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
24                  (1) promptly notify in writing the Requesting Party and the Non-Party that some
25   or all of the information requested is subject to a confidentiality agreement with a Non-Party;
26                  (2) promptly provide the Non-Party with a copy of the Stipulated Protective
27   Order in this litigation, the relevant discovery request(s), and a reasonably specific description of
28   the information requested; and
                                                        9
                                         AGREED PROTECTIVE ORDER
 1                  (3) make the information requested available for inspection by the Non-Party.
 2              (c) If the Non-Party fails to object or seek a protective order from this court within
 3   14 days of receiving the notice and accompanying information, the Receiving Party may produce
 4   the Non-Party’s confidential information responsive to the discovery request. If the Non-Party
 5   timely seeks a protective order, the Receiving Party shall not produce any information in its
 6   possession or control that is subject to the confidentiality agreement with the Non-Party before a
 7   determination by the court. Absent a court order to the contrary, the Non-Party shall bear the
 8   burden and expense of seeking protection in this court of its Protected Material.
 9   10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
10           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
11   Material to any person or in any circumstance not authorized under this Stipulated Protective
12   Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the
13   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
14   Protected Material, (c) inform the person or persons to whom unauthorized disclosures were
15   made of all the terms of this Order, and (d) request such person or persons to execute the
16   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.
17   11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
18           MATERIAL
19           When a Producing Party gives notice to Receiving Parties that certain inadvertently
20   produced material is subject to a claim of privilege or other protection, the obligations of the
21   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
22   provision is not intended to modify whatever procedure may be established in an e-discovery
23   order that provides for production without prior privilege review. Pursuant to Federal Rule of
24   Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a
25   communication or information covered by the attorney-client privilege or work product
26   protection, the parties may incorporate their agreement in the stipulated protective order
27   submitted to the court.
28   /////
                                                        10
                                          AGREED PROTECTIVE ORDER
 1   12.    MISCELLANEOUS
 2          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to
 3   seek its modification by the court in the future.
 4          12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective
 5   Order no Party waives any right it otherwise would have to object to disclosing or producing any
 6   information or item on any ground not addressed in this Stipulated Protective Order. Similarly,
 7   no Party waives any right to object on any ground to use in evidence of any of the material
 8   covered by this Protective Order.
 9          12.3    Filing Protected Material. Without written permission from the Designating Party
10   or a court order secured after appropriate notice to all interested persons, a Party may not file in
11   the public record in this action any Protected Material. A Party that seeks to file under seal any
12   Protected Material must comply with Civil Local Rules 141. Protected Material may only be
13   filed under seal pursuant to a court order authorizing the sealing of the specific Protected
14   Material at issue.
15   13.    FINAL DISPOSITION
16          Within 60 days after the final disposition of this action, as defined in paragraph 4, each
17   Receiving Party must return all Protected Material to the Producing Party or destroy such
18   material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,
19   compilations, summaries, and any other format reproducing or capturing any of the Protected
20   Material. Whether the Protected Material is returned or destroyed, the Receiving Party must
21   submit a written certification to the Producing Party (and, if not the same person or entity, to the
22   Designating Party) by the 60 day deadline that (1) identifies (by category, where appropriate) all
23   the Protected Material that was returned or destroyed and (2) affirms that the Receiving Party has
24   not retained any copies, abstracts, compilations, summaries or any other format reproducing or
25   capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled to
26   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
27   legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work
28   product, and consultant and expert work product, even if such materials contain Protected
                                                         11
                                          AGREED PROTECTIVE ORDER
 1   Material. Any such archival copies that contain or constitute Protected Material remain subject to
 2   this Protective Order as set forth in Section 4 (DURATION).
 3   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 4
                  5/21/2019                          /s/ Yuri Kvichko w/ consent
 5   DATED: ________________________           _____________________________________
                                                    Attorneys for Plaintiff
 6

 7
                  5/21/2019                          /s/ James Francis
 8   DATED: ________________________           _____________________________________
                                                    Attorneys for Defendant
 9

10

11   PURSUANT TO STIPULATION, IT IS SO ORDERED.
12

13   DATED: May 23, 2019
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      12
                                        AGREED PROTECTIVE ORDER
 1                                               EXHIBIT A
 2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3   I, _____________________________ [print or type full name], of _________________ [print or
 4   type full address], declare under penalty of perjury that I have read in its entirety and understand
 5   the Stipulated Protective Order that was issued by the United States District Court for the Eastern
 6   District of California on [date] in the case of Inventors Row Inc. v. Paula Blankenship, et al.,
 7   2:17-cv-02387-WBS-EFB. I agree to comply with and to be bound by all the terms of this
 8   Stipulated Protective Order and I understand and acknowledge that failure to so comply could
 9   expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will
10   not disclose in any manner any information or item that is subject to this Stipulated Protective
11   Order to any person or entity except in strict compliance with the provisions of this Order. I
12   further agree to submit to the jurisdiction of the United States District Court for the Eastern
13   District of California for the purpose of enforcing the terms of this Stipulated Protective Order,
14   even if such enforcement proceedings occur after termination of this action.
15   I hereby appoint __________________________ [print or type full name] of
16   _______________________________________ [print or type full address and telephone
17   number] as my California agent for service of process in connection with this action or any
18   proceedings related to enforcement of this Stipulated Protective Order.
19

20   Date: ______________________________________
21   City and State where sworn and signed: _________________________________
22

23   Printed name: _______________________________
24
     Signature: __________________________________
25

26

27

28
                                                       13
                                         AGREED PROTECTIVE ORDER
